DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
EXAMINER’S INTERVIEW
On May 25. 2021, Examiner reviewed Applicant’s amendments filed on 04/29/2021 and found relevant art, see US 20140136951 A1, which teaches the ability to preview updated content based on user selection before they are applied to the backend server.  As such conducted an interview with Applicant’s representative, to suggest incorporating claims 6 and 7 into the independent claims to overcome the reference found.  Further suggested clarifying language related to user input and graphical content (see Examiner’s amendment). After further review by the Applicant, proposed amendments incorporating claims 6 and 7 into the independent claims were provided and authorized an Examiner’s amendment, as reflected below.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 
Authorization for this examiner's amendment was given in a telephone interview with Kip Werking, on 6/17/2021.
The application has been amended as follows:
1.  (Currently Amended) A method performed by a client system of retrieving data managed by a server for graphical rendering, comprising:
receiving, by a client system, a request for a webpage including graphical content;
collecting a hierarchy of database queries for fetching data used for rendering the webpage by:
converting a uniform resource locator for the webpage into a top-level database query; and
expanding the top-level database query based on composition relationships to collect the hierarchy of database queries for fetching the data used for rendering the requested webpage;
submitting via a data communications network the hierarchy of database queries in a batch to the server;
receiving, from the server, a set of query results corresponding to the hierarchy of database queries;
transforming the set of query results to the graphical content; and
displaying the graphical content using the set of query results;
receiving, by the client system, user input interacting with the graphical content;
displaying, in response to receiving the user input, an optimistic payload of what a user would expect to see in response to the request for the webpage to enable the user to see data changes prior to the data changes being processed by the server;
wherein:
a mutation handler determines which data changes will be made in response to the user input based on information regarding causal relationships; and
the mutation handler determines, in response to a second user liking a first user’s profile, that a list of users who like the first user's profile or that a count of a total number of likes for the first user's profile will be updated.

3. (Currently Amended) The method of claim 1, wherein a graphical user interface, in order to highlight an optimistic nature of the optimistic payload, presents the optimistic payload in a way that distinguishes the optimistic payload from a remainder of the webpage.

5. (Currently Amended) The method of claim 1, wherein the hierarchy of database queries has the top-level database query as a root

6. (Currently Amended) The method of claim 5, the method further comprising traversing the hierarchy.

7. (Currently Amended) The method of claim 6, the method further comprising rendering a result of each database query along the hierarchy.

8. (Currently Amended) The method of claim 1, wherein the mutation handler, instead of immediately saving the data changes back into a local data store, first ensures that the data changes can be committed by the server into a master repository.

9. (Currently Amended) The method of claim 1, wherein the mutation handler de-queues a set of entries having a same transaction ID from an action queue and submits the data changes contained in the set of entries to the server at once for storage in a master repository.

10. (Currently Amended) The method of claim 9, wherein the mutation handler, in response to the server continuing to indicate a failure, instructs  a graphical user interface to revert to a previous display using data in the set of entries.

13. (Currently Amended) A system for retrieving data managed by a server for graphical rendering, comprising:

a processor and memory, configured to cooperate to function as:
a first receiving unit configured to retrieve a request for a webpage including a set of graphical items via the input device;
a collecting unit configured to collect a hierarchy of database queries for fetching data used for rendering the webpage by:
converting a uniform resource locator for the webpage into a top-level database query; and
expanding the top-level database query based on composition relationships to collect the hierarchy of database queries for fetching the data used for rendering the requested webpage;
a submitting unit configured to submit the hierarchy of database queries in a batch to the server;
a second receiving unit configured to receive a group of query results corresponding to the hierarchy of database queries from the server;
wherein:
the graphical items using the group of query results;
the second receiving unit is further configured to receive user input interacting with the graphical content;
the graphical user interface is configured to display, in response to receiving the user input, an optimistic payload of what a user would expect to see in response to the request for 
 the user input based on information regarding causal relationships;
the mutation handler determines, in response to a second user liking a first user’s profile, that a list of users who like the first user's profile or that a count of a total number of likes for the first user's profile will be updated.

20. (Currently Amended) A computer-readable storage medium storing computer-executable instructions that, when executed, cause a computer to perform a method of retrieving data managed by a server for graphical rendering, the method comprising:


converting a uniform resource locator for the webpage into a top-level database query; and
expanding the top-level database query based on composition relationships to collect the hierarchy of database queries for fetching the data used for rendering the requested webpage;


the graphical content using the set of query results;
receiving user input interacting with the graphical content;
displaying, in response to receiving the user input, an optimistic payload of what a user would expect to see in response to the request for the webpage to enable the user to see data changes prior to the data changes being processed by the server;
wherein:
a mutation handler determines which data changes will be made in response to user  input;
the mutation handler determines, in response to a second user liking a first user’s profile, that a list of users who like the first user's profile or that a count of a total number of likes for the first user's profile will be updated.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-20 are allowed for the following reason:
Any individual or combination of any of these prior art does not explicitly teach or suggest: a client receiving a request for a webpage with graphical content, collecting a hierarchy of database queries for fetching data used for rendering the webpage by converting a uniform resource locator for the webpage into a top-level database query, and expanding the top-level database query using composition relationships to collect the hierarchy of database queries for fetching the data used for rendering the requested webpage.  Submitting the a   Receiving, user input interacting with the graphical content and in response displaying an optimistic payload of what a user would expect to see in response to the request for the webpage to enable the user to see data changes prior to the data changes being processed by the server.  Using a mutation handler to determine what data changes will be made in response to the user input based on information regarding causal relationships and the mutation handler determines, in response to a second user liking a first user’s profile, that a list of users who like the first user's profile or that a count of a total number of likes for the first user's profile will be updated.  As recited in claim 1, 13 and 20.
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 13 and 20.  Therefore claims 1, 13 and 20 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152